*30
SUMMARY ORDER

PER CURIAM.
Defendant appeals from Ms conviction by a jury of second degree murder in the death of Ms girl friend’s two and one-half year old daughter. He was sentenced by the court to life imprisonment as a persistent offender. He also appeals from the demal of Ms Rule 29.15 post-conviction motion. No error of law appears. The verdict is supported by the evidence. The judgment of the trial court on the Rule 29.15 motion is based on findings of fact wMch are not clearly erroneous. No jurisprudential purpose would be served by an opirnon. The parties have been furnished with a statement of the reasons for the decision herein.
Judgments affirmed. Rules 30.25(b) and 84.16(b).